Walker, J. Appellees declared in the names of Edwin Curtis and Joseph Baker. The note produced and read in evidence, was payable to “ Curtis & Baker.” The declaration contained no averment, that plaintiffs were partners, and the note was payable to them as such, nor that it was made to them in any other joint character. When the note was produced, it did not purport to be payable to Edwin Curtis and Joseph Baker. There was, however, an averment that the note was made payable to plaintiffs by the name and style of “ Curtis & Baker,”' and when it was produced, it fully sustained the averment. There was no variance, and the judgment of the court below is affirmed. Judgment affirmed.